[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Linda Spencer, and the defendant, Patrick J. Smith, are co-owners, as tenants in common of property known as 61-63 Quintard Terrace, Stamford.
The property was purchased in 1995 by plaintiffs former husband, Philip Remy and Patrick Smith. Mr. Smith was married to Mr. Remy's sister. Linda Spencer acquired her interest in the property from her former husband as part of their divorce settlement.
The parties had agreed orally to share expenses equally (mortgage, insurance, utilities and maintenance) and did so for many years. The defendant stopped making his contributions and the plaintiff was compelled to make all payments.
The plaintiff desired to sell her interest in the property but the defendant was unable to purchase the plaintiffs share. The defendant also refused to put the property on the market for sale.
The plaintiff commenced an action for the partition of the property. A judgment of partition was entered. A committee was appointed and the property was sold at auction.
The sale took place and the committee's report was approved. The gross sale proceeds were $200,611.32, which amount was deposited into the court.
This decision has to do with the distribution of the proceeds.
Prior to this court's involvement in the matter, the following disbursements were approved and made:
  The Committee, Frank N. Peluso, Esq.        $12,559.20 Linda Spencer                               $10,000.00 CT Page 12298 Patrick J. Smith                            $10,000.00
On April 5, 2002, this court approved a payment to the first mortgage, Bank
of America.                                 $85,918.38.
On April 5, 2002, this court approved additional fees and expenses of the
Committee, Frank N. Peluso, Esq.            $ 6,981.25
On July 15, 2002, this court approved a payment to the attorney for Bank of
America, Patrick J. Rosenberger, Esq.:      $ 2,415.00
On September 6, 2002, this court approved a Motion For Partial Supplemental Judgment approving the following payments:
  Linda Spencer                               $ 1,500.00 Patrick J. Smith                            $ 1,500.00
Balance to be disbursed by this court as of September 10, 2002                            $69,737.49
This court presided over a number of hearings and reviewed the files, including the Memorandum In Support of Motion For Determination And Supplemental Judgment, filed by the plaintiff, Linda Spencer, dated December 4, 2001.
The defendant, Patrick Smith appearing pro se, filed numerous motions.
On December 7, 2001, the defendant filed a Motion For Determination of Priorities And Supplemental Judgment. On April 11, 2002, the defendant filed a memorandum in support of the first named defendant's updated motion for supplemental judgment.
There was conflicting testimony as to who paid for certain improvements to the property.
This court found the plaintiff, Linda Spencer, to be a credible witness. Her claims for payments incurred on behalf of Patrick Smith were set forth in a detailed Affidavit, dated December 3, 2001, supported by copies of cancelled checks. CT Page 12299
The plaintiffs Affidavit states that she, and defendant Patrick Smith agreed to share equally the expenses of owning the home.
The regular expenses to be paid, as per the plaintiffs Affidavit, were the mortgage payments to Bank of America, the water bill to BHC, the homeowners insurance to Traveler's and later CHUBB, and the sewer use charge to Stamford WPCA.
The plaintiff, Linda Spencer, claims that defendant, Patrick Smith, commencing in the months of August and September 1999 and resuming in July 2000, stopped paying his portion of the expenses and she was compelled to pay said bills.
Patrick Smith continued to reside on the premises. The court finds that plaintiff, Linda Spencer, is entitled to the reimbursement for the following payments:
  Mortgage payments                           $ 5,337.40 Water Bill                                      234.58 Homeowners Insurance                            660.25 Sewer use (WPCA)                                144.10
Total                                     $ 6,376.33
The clerk's office has advised the court that the balance in its account is $69,737.49. That balance should be disbursed as follows:
  To Sears  Roebuck                          $   836.15 Judgment lien of $406.21, plus interest
  To Linda Spencer                             37,638.84 which includes $6,376.33 per her December 3, 2001 Affidavit regarding expenses)
To Patrick J. Smith                          31,262.50
$69,337.49
Dated at Stamford, Connecticut this 27th day of September, 2002
RICHARD J. TOBIN, J. CT Page 12300